DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
For claim 2-10, it is unclear whether the switch of claim 2 is distinct from the switch of claim 1.  Furthermore, the use of “the switch” in claims 2-10 are unclear as to whether they refer to the “at least one of a receptacle or switch” of claim 1 or “a switch” of claim 2 and therefore lack antecedent basis. For the purposes of examination, Examiner will interpret that all references to “the switch” in claims 2-4 relate to the switch of claim 2 and all references to “the switch” in claims 5-10 relate to the switch of claim 1.
Claims 3 and 4 require a pull-up resistor which is selectively connected to ground.  However, this appears to teach away from the conventional use of the term “pull-up” (i.e., connected to a positive power supply) since the claimed resistor is selectively pulled down to ground.  For the purposes of examination, all instances of “pull-up resistor” will be interpreted as “resistor.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman (US 2003/0090210).
For claim 1, Bierman teaches a system (Figure 2) for automatically controlling at least one wirelessly controllable receptacle (Abstract and [0017]-[0018]), comprising: a photocell assembly (all of 110 of Figure 2 except for 115, shown in detail in Figure 4, and all of 120 of Figure 2 except for 125, shown in detail in Figure 6) comprising a photocell (111, Figure 4) and photocell controller (112-114 of Figure 4) configured to detect a level of ambient light and to vary a light detection signal (133) to have a first value when the level of ambient light is below a threshold (set point) and a second value when the level of ambient light is above the threshold ([0047]-[0052], [0062]); and 
a controller (115, Figure 4) configured to receive the light detection signal (as understood by examination of Figure 4) and to wirelessly control (via 134, Figure 2) at least one of a receptacle outlet or a switch (125, Figure 6), according to the light detection signal ([0055]-[0057]), wherein the controller is configured to wirelessly control the at least one receptacle or switch to turn ON in response to the first value of the light detection signal and to turn OFF in response to the second value of the light detection signal ([0062]).
For claim 2, Bierman further teaches:
the photocell assembly further comprises a switch (2 within 113, Figure 4), wherein the photocell controller is configured to place the switch in a first state when the level of ambient light falls below the threshold amount and in a second state when the level of ambient light rises above the threshold amount ([0040]-[0041]), wherein the light detection signal is varied between the first value and the second value according to whether the switch is in the first state or the second state (range, [0040]-[0041]).
For claim 3, Bierman further teaches:
the photocell assembly further comprises a resistor (R4 within 113, Figure 4), wherein the light detection signal is varied according to whether the resistor is connected to ground (based on the state of switch 2), wherein the resistor is not connected to ground when the switch is in the first state, such that the light detection signal is high (as understood by examination of Figure 4), wherein the resistor is connected to ground when the switch is in the second state, such that the light detection signal is low (as understood by examination of Figure 4).
For claim 4, Bierman further teaches:
the photocell assembly further comprises a resistor(R4 within 113, Figure 4), wherein the light detection signal is varied according to whether the resistor is connected to ground  (based on the state of switch 2), wherein the resistor is connected to ground when the switch is in the first state such that the light detection signal is low  (as understood by examination of Figure 4), wherein the resistor is not connected to ground when the switch is in the second state, such that the light detection signal is high  (as understood by examination of Figure 4).
For claim 5, Bierman further teaches:
the photocell controller comprises a microcontroller (114, Figure 6) that is configured to output the light detection signal, wherein the microcontroller varies the light detection signal to have the first value when the level of ambient light is below the threshold and the second value when the level of ambient light is above the threshold (as understood by examination of Figure 4).
For claim 6, Bierman further teaches:
the threshold is configured to be varied by a user ([0052]-[0055]).
For claim 7, Bierman further teaches:
the photocell assembly further comprises a second photocell and a second photocell controller (it is understood that Bierman’s invention can be used in multiple rooms independently of each other).  Note that it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
For claim 8, Bierman further teaches:
the photocell, the photocell controller, and the switch are disposed in a housing (combination of the housing of 110 and 120 shown in Figure 2).
For claim 9, Bierman further teaches:
the photocell controller comprises a microcontroller (114, Figure 4) configured to generate the light detection signal (as understood by examination of Figure 4).
For claim 10, Bierman further teaches:
the controller is configured to receive the light detection signal and to wirelessly control the at least one of a receptacle outlet or the switch according to a radio frequency signal or an infrared signal (as understood by examination of Figure 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849